Citation Nr: 0623768	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  04-07 090A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had honorable active service from April 1967 to 
April 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The Board notes that the veteran's claim was 
otherwise processed by VA's regional office in Little Rock, 
Arkansas (RO).

A hearing before the undersigned via video conference was 
held in March 2006.  A transcript of that hearing is of 
record. 


FINDINGS OF FACT

1. The prostatitis diagnosed and treated during service was 
acute and transitory in nature and resolved prior to 
discharge without chronic residuals.

2.  There is no competent medical evidence showing a current 
diagnosis of prostatitis.

3. The preponderance of the evidence is against a finding 
that the veteran's current chronic prostatism is related to 
service.


CONCLUSION OF LAW

Chronic prostatitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 4.3 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated December 2002.  The 
originating agency informed the veteran of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, and 
the assistance that VA would provide to obtain evidence on 
his behalf.  Although the letter requested that the veteran 
submit any medical reports in his possession, the veteran was 
not explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. § 
3.159(b)(1) (emphasis added).  Nevertheless, as a practical 
matter the Board finds that the veteran has been notified of 
the need to provide such evidence, for the following reasons.  
The RO's December 2002 letter informed the veteran that 
additional information or evidence was needed to support his 
claim.  The letter specifically noted the elements necessary 
to establish service connection, requested that he submit 
such evidence or provide VA with the information necessary 
for VA to obtain medical records and other relevant evidence 
on his behalf, and essentially made the veteran aware that he 
should submit any evidence he had that pertained to his 
claim.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.


Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service VA and 
private medical records, which will be addressed as 
pertinent.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
Indeed, both the veteran, in a January 2006 telephone 
conversation with the RO, and his representative, in its 
January 2006 Remarks of Accredited Representative, have 
clearly indicated that the record in this case is fully 
developed and ready for final Board adjudicatory action.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

In light of the Board's denial of the veteran's service-
connection claim, no initial disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran under the  United States Court of 
Appeals for Veterans Claims holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  For the above reasons, it is not 
unfairly prejudicial to the veteran for the Board to proceed 
to finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303(a) (2005).  In order to establish service connection 
for a claimed disorder, the following must be present: (1) 
Medical evidence of a current disability; (2) Medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) Medical 
evidence of a connection between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  In the absence of proof 
of a present disability, there is no valid claim presented.  
38 U.S.C.A. § 1110; Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Service connection will also be presumed for 
certain chronic diseases, including hypertension, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 U.S.C.A. § 1112 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.307, 3.309 (2005). 

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence ... is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).

In the present case, the veteran's service medical records 
show that he was treated for prostatitis in October 1967 and 
again in November and December 1968.  An undated service 
medical record also references chronic prostatitis.  The 
service medical records do not include a report of physical 
examination upon the veteran's separation from service.  
There is no evidence of record showing that the veteran has 
had prostatitis at any time after his separation from 
service.  Therefore, the veteran's in-service bouts of 
prostatitis appear to have been acute and transitory, 
resolving prior to discharge without chronic residuals.  

VA outpatient treatment records dated July and September 2002 
reflect that the veteran reported a past history of 
prostatitis.  However, there are no objective findings of 
prostatitis in either record.  During a VA examination in 
February 2003, the examiner concluded that the veteran most 
likely has bladder outlet obstruction, not chronic 
prostatitis.  A November 2003 private examination report by 
W.A. Daniel, M.D., concluded that prostatism with obstructive 
uropathy was possible.

In a February 2004 VA examination report, the examiner noted 
that chronic prostatitis and prostatism "are two different 
things" with different etiologies.  The examiner found that 
the veteran has no symptoms of chronic prostatitis, but did 
find significant symptoms of chronic prostatism, which, in 
the opinion of the examiner, started later in the veteran's 
life after his military service.  The examiner opined: "I do 
not see anything related to his service that would be related 
to his current situation."

In a May 2004 letter to VA on the veteran's behalf, Dr. 
Daniel states that he has treated the veteran for prostatism 
since 1974.  However, the attached medical records dated 
August 1974 through November 2003, while referencing the 
veteran's prostate, are negative for diagnosis and treatment 
of prostatitis.  In a letter dated January 2006, Dr. Daniel 
opined that a "patient with chronic prostatism ... is more 
likely to develop prostatitis."  However, there is no 
evidence that the veteran had prostatism in service that 
later developed into prostatitis.  What the evidence shows is 
that the veteran had prostatitis in-service, which resolved 
without lasting residuals.  There is no medical evidence of 
record showing that the veteran's in-service prostatitis 
developed into his current prostatism.

In the January 2006 statement, the representative asserts 
that prostatism is a sub-set of prostatitis, thereby 
providing the necessary nexus for service connection.  During 
the March 2006 hearing before the undersigned, the veteran 
asserted that VA's references to his prostate problem changed 
from "prostatism" to "prostatitis" and that they are 
essentially the same disability.  However, the competent 
evidence of record, including the February 2004 VA 
examination report, does not support these contentions.  
Inasmuch as the veteran and his representative are offering 
their own medical opinions, their assertions of medical 
causation are not probative because lay persons (i.e., 
persons without medical expertise) are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

In summary, the veteran was diagnosed with prostatitis on at 
least two occasions in service, but they appear to have 
resolved prior to his discharge.  Furthermore, there simply 
is no medical evidence of record of any current diagnosis of 
prostatitis, and no medical evidence of record establishing a 
nexus between the veteran's prostatism and his in-service 
bouts of prostatitis.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
See Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  

In reaching its decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not for application in the current 
appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for chronic prostatitis is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


